People v Kelley (2018 NY Slip Op 04509)





People v Kelley


2018 NY Slip Op 04509


Decided on June 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 19, 2018

Friedman, J.P., Sweeny, Webber, Kahn, Oing, JJ.


6907 1958/14

[*1]The People of the State of New York, Respondent,
vJohnnie Kelley, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Denise M. Fabiano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Aaron Zucker of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered November 5, 2014, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing her to an aggregate term of 3½ years, unanimously affirmed.
We find defendant's challenges to the sufficiency and weight of the evidence supporting her robbery conviction to be unavailing (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The sequence of events, viewed in its entirety, supports inferences that defendant and two men demanded money from, followed, surrounded, and intimidated the victim, and that defendant thus took the victim's wallet by the implied threat of force (see e.g. People v Spencer, 255 AD2d 167 [1st Dept 1998], lv denied 93 NY2d 879 [1999]), while aided by at least one other person actually present (see e.g. People v Black, 121 AD3d 544 [1st Dept 2014], lv denied 24 NY3d 1118 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 19, 2018
CLERK